NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3599-20

CROSS ROADS CONDOMINIUM
OWNERS ASSOCIATION, INC.,

          Plaintiff-Respondent,

v.

JEAN COSENTINO,

     Defendant-Appellant.
______________________________

                   Submitted September 14, 2022 – Decided September 28, 2022

                   Before Judges Accurso and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Somerset County, Docket No. DC-000088-
                   21.

                   Antonio J. Toto, attorney for appellant.

                   McGovern Legal Services, LLC, attorneys                                        for
                   respondent (Heather M. McLean, on the brief).

PER CURIAM
       Defendant Jean Cosentino appeals the July 6, 2021 order awarding

plaintiff Cross Roads Condominium Owners Association, Inc. 1 judgment in the

amount of $14,318.232 plus costs. The judgment was comprised of $13,447.733

in counsel fees, and the balance represented unpaid condominium fees and

assessments—$870.50.        Defendant argues that the court erred when it

determined the amount of counsel fees awarded. For the reasons that follow, we

affirm the $870.50 judgment amount but reverse and remand the award of

counsel fees for reconsideration by the trial court.

                                        I.

       We derive the following facts from the record. Plaintiff is a residential

condominium association responsible for the management of the common


1
    We use "plaintiff" and "Association" interchangeably in our opinion.
2
  In the court's oral decision, the judgment awarded to plaintiff is $14,318.23
plus costs. This amount includes an award to plaintiff for condominium fees,
assessments, and counsel fees. However, the order of disposition entered on
July 6, 2021, indicates judgment in favor of plaintiff is $14,318.25 plus costs.
For purposes of this opinion, we are utilizing the amount set forth in the oral
opinion. See Taylor v. Int'l Maytex Tank Terminal Corp., 355 N.J. Super. 482,
498 (App. Div. 2002) (noting "[w]here there is a conflict between a judge's
written or oral opinion and a subsequent written order, the former controls").
3
   The first reference to counsel fees in the court's decision is $13,447.73. A
later reference is to $13,447. For purposes of this opinion, we are utilizing the
$13,447.73 figure.


                                                                           A-3599-20
                                        2
elements of a condominium complex in Bridgewater. Defendant purchased a

residential unit at the complex in 2008 and resides there. The master deed

contains bylaws stating unit owners are "personally obligated to pay" for their

proportionate share of the administrative costs and common expenses required

to operate the condominium association and cannot waive payment of

maintenance fees. Plaintiff's Board of Trustees (Board) assesses the common

expenses annually, but the maintenance fee is payable monthly.

      The bylaws authorize the Board to

            establish special assessments, penalties and fines if
            required, because of budget deficits, extraordinary
            occurrences, violations of rules and regulations, or
            losses[,] and for other good cause. Such special
            assessments, fines, and penalties shall be deemed to be
            increases in the annual assessment and shall be assessed
            and collected in the same manner as the annual
            assessments.

Furthermore, the bylaws grant the Board the ability to charge late fees resulting

from untimely payments for monthly maintenance fees and special assessments

and entitles plaintiff to reasonable attorney's fees for collection of delinquent

payments.

      The bylaws define the term "common elements" to include but not be

limited to "exterior surfaces, roofs, gutters and leaders, and all other items and

areas which are not part of the individual units." The common elements are also

                                                                            A-3599-20
                                        3
described in the bylaws as "[a]ll streets, curbs, sidewalks, parking areas[,] [l]awn

areas, shrubbery, utility lines, water courses, drainage ways and facilities."

      In addition, the bylaws state "[a]ny domestic cats kept by any resident

shall be kept entirely within the confines of the unit occupied by the resident,

and, under no circumstances, shall be allowed to roam at large." Plaintiff first

sent defendant a notice of violation on October 18, 2019, for "[m]ultiple cats

roaming around the front of the unit and the common elements at all times." The

notice provided a fine of $25 per cat would be posted to defendant's account if

she did not comply within ten days of her receiving the notice.

      On October 18, 2019, defendant was served with a second notice of

violation for the "[i]llegal modification of identifying door numbers and

installation of [a] white picket fence on the common elements," contrary to the

bylaws. The pertinent section states:

            No owner, and no other person, shall make any changes
            in the common elements or limited common elements
            without the consent of the [Board] in writing (prior to
            the making of the change). . . . Further, no owner and
            no other person, shall in any way alter the exterior
            appearance of any common element or limited common
            element, (and not by way of limitation) no one shall
            paint or restore the painting of, or alter the painting of,
            any exterior wall, railing, or other surface visible from
            the exterior of a unit without the prior consent in
            writing of the [Board].


                                                                              A-3599-20
                                         4
The notice required defendant to correct the violations within ten days or a $50

fine would be posted to her account. On November 14, 2019, defendant received

a third notice of violation for the "[i]llegal modification of identifying door

numbers." Plaintiff warned defendant a $50 fine would be posted to her account

if the issue was not rectified within three days of her receiving the notice.

      On February 6, 2020, plaintiff assessed defendant a $100 violation fee

because her cats were found continuing to roam the common elements after

October 18, 2019. Plaintiff also fined defendant $50 for failing to rectify the

illicit modification of her door number. Defendant did remove the white picket

fence as requested.

      In addition, plaintiff sent violation letters to defendant on July 26, 2019,

and June 3, 2020, pertaining to the unauthorized planting of milkweed in

common areas. The bylaws state "no owner, and no other person, shall plant

any new plantings in any common areas, or limited common area, nor shall

[they] alter any existing plantings in any common area or limited common area

without the prior consent in writing of the Board." On May 24, 1999, the Board

adopted a resolution addressing "plantings on any common or limited common

areas."




                                                                                A-3599-20
                                        5
      Under the resolution, flowers were to be planted only in containers placed

on wooden decks or concrete patios, and any damage to the patios or decks from

the containers would be repaired by plaintiff at the unit owner's expense. And,

any new planting that was not filed with the original site plan or the May 18,

1998 landscape enhancement program had to be removed and discarded.

      Plaintiff's July 26, 2019 letter informed defendant that if the milkweed

was not removed within ten days, plaintiff would remove them at defendant's

expense and post a violation fee to her account. The June 3, 2020 letter similarly

requested defendant to remove the unauthorized plantings but stated a $100 fine

was being charged regardless "[b]ecause this violation remain[ed] beyond the

correction deadline in the first notice." After defendant failed to remove the

milkweed, plaintiff's attorney sent her a letter on July 14, 2020, informing her

they would be removed by plaintiff's landscaper if she did not do so by July 25,

2020. Defendant again failed to comply, and plaintiff hired a landscaper to

remove the milkweed on August 28, 2020, at a cost of $87. On September 1,

2020, plaintiff's attorney notified defendant via letter that the milkweed was

removed, and she was responsible for the cost.

      Each notice of violation letter sent to defendant contained an Alternative

Dispute Resolution (ADR) clause. Defendant was given the opportunity to


                                                                            A-3599-20
                                        6
dispute the pending fines by making a written request within ten days of receipt

of the letters for ADR but never did so.

      In 2020, the Board issued a special assessment of $500 to all unit owners

payable in five $100 installments between July 25 and November 25, 2020. The

Board sent a coupon book to all unit owners, including defendant, on May 20,

2020, without explaining what the special assessment was for. However, on

June 5, 2020, the Board sent a letter to unit owners apologizing for sending the

coupon book and detailed the reason for the special assessment, how it could be

paid, and when it was due. The letter also indicated that "the payment was to be

made to a different account than the normal maintenance fees" and "could be

paid electronically."

      Defendant explained she did not pay the special assessment because she

did not have a coupon book and did not know where to send the payments.

However, defendant admitted she learned about the special assessment through

a conversation with "Ed"4 in late June of 2020. Defendant acknowledged her

untimely maintenance fee payments, the milkweed, and door number fines.




4
  The record indicates "Ed" is Ed Lafean, the manager of Corner Property
Management.


                                                                          A-3599-20
                                       7
      On January 13, 2021, plaintiff filed a complaint in the Special Civil Part

seeking $3,055.40 due on defendant's account as of January 5, 2021. 5 Plaintiff

attached an itemized statement of defendant's outstanding account setting forth:

(a) maintenance fees of $3,250; (b) late fees of $75; (3) fines of $200; (4) special

assessments of $500; (5) administrative fees of $195.50; and (6) accrued

attorney's fees of $1,659.90; minus (7) credits of $2,825. Plaintiff also requested

any additional amounts not paid when due, for any and all attorney 's fees and

costs that may accrue, and any further common expenses.

      Following a period of discovery and two unsuccessful settlement

conferences, the matter proceeded to a bench trial. Defendant was represented

by a Legal Services lawyer. Prior to trial, plaintiff informed defendant that it

was withdrawing its request for late fees. On May 17, 2021, the court considered

the testimony of the property manager, the Board president, and defendant.

Plaintiff's proofs included its ledger of defendant's account and invoices for

legal services incurred in litigating the matter, which had risen from $1,659.90

to $11,314.73. After the parties rested, plaintiff's counsel sought leave and was

granted permission to submit a certification of additional attorney's fees for



5
  Plaintiff filed the complaint "c/o" Corner Property Management. This is not
germane to our decision.
                                                                              A-3599-20
                                         8
services and costs incurred following trial through May 25, 2021. The revised

amount sought by plaintiff was $14,418.23, which included another $2,133 in

counsel fees incurred post-trial.

      In a comprehensive July 6, 2021 oral opinion, the court partially granted

plaintiff's requests.   The court itemized the $14,418.23 amount sought by

plaintiff and found: "This amount consists of monthly maintenance fees of $75,

special assessment for 2020 of $500, fines of [$200], administrative charge[s]

of $195.50, and attorney's fees of $13,447.73." Based upon the evidence, the

court found defendant responsible for the outstanding maintenance fee of $75;

the $50 fine for her cats; the $50 door number violation; and the $100 fine for

planting the milkweed.

      However, the court reduced plaintiff's demand for administrative charges

to $8.50 for a postal receipt charge; awarded $87 for the landscaper; and held

defendant responsible for $95.50. The court found the remaining $100 charge

sought by plaintiff, "for the manager to be present while the landscaper removed

the plants[,]" unnecessary and unsupported by the bylaws and disallowed it. In

addition the court determined defendant was responsible for the $500 special

assessment.




                                                                          A-3599-20
                                       9
      The court reviewed the legal invoices and plaintiff's counsel's certification

and highlighted that counsel addressed the reasonableness factors enumerated in

RPC 1.5. After discussing the factors, the court emphasized "[i]f defendant is

not responsible for these attorney's fees, then the rest of the homeowners would

have to be responsible for the fees." The court stated further, "[o]ther than this

amount, the fee overall is high at $13,447.73 [but] I do not find it is

unconscionable. It was defendant's own actions that provoked this high level of

fees." As a result, the court entered judgment for plaintiff in the amount of

$14,318.23 plus costs.     A memorializing order was entered.         This appeal

followed.6

                                        II.

      Defendant does not appeal the underlying determination relative to

maintenance fees, the special assessment, or administrative charges. The sole

argument presented on appeal by defendant is the "unreasonable legal fees"

awarded—$13,447.73 to collect the "paltry" sum of $870.50.

      "Although New Jersey generally disfavors the shifting of attorney[']s[]

fees," a prevailing party may recover attorney's fees if expressly provided by


6
  On September 13, 2021, the trial court entered an order granting defendant's
motion to stay enforcement of the judgment pending our decision and denied
plaintiff's motion to enforce litigant's rights.
                                                                             A-3599-20
                                       10
statute, court rule, or contract. Packard-Bamberger & Co. v. Collier, 167 N.J.

427, 440 (2001) (citing N. Bergen Rex Transp., Inc. v. Trailer Leasing Co., 158

N.J. 561, 569 (1999) and Dep't of Env't Prot. v. Ventron Corp., 94 N.J. 473, 504

(1983)). Rule 4:42-9(a)(8) permits the award of attorney's fees "[i]n all cases

where attorney's fees are permitted by statute."

      The Condominium Act authorizes the award of attorney's fees as follows:

            The [A]ssociation shall have a lien on each unit for any
            unpaid assessment duly made by the [A]ssociation for
            a share of common expenses . . . together with interest
            thereon and, if authorized by the master deed or bylaws,
            late fees, fines and reasonable attorney's fees.

            [N.J.S.A. 46:8B-21(a) (amended 2019).]

      Defendant does not dispute that plaintiff, having prevailed in its action

with respect to delinquent common expense assessments on her unit and bylaw

violations, is entitled by statute and the governing documents of the Association

to reasonable attorney's fees. The only issue before us is the quantum of the

attorney's fees awarded.

      In calculating the amount of reasonable attorney's fees, "an affidavit of

services addressing the factors enumerated by RPC 1.5(a)" is required. R. 4:42-

9(b); Twp. of W. Orange v. 769 Assocs., LLC, 198 N.J. 529, 542 (2009). RPC




                                                                           A-3599-20
                                      11
1.5 sets forth the factors to be considered when determining an attorney's fee

award. The Rule provides:

            (a) A lawyer's fee shall be reasonable. The factors to
            be considered in determining the reasonableness of a
            fee include the following:

            (1) the time and labor required, the novelty and
            difficulty of the questions involved, and the skill
            requisite to perform the legal service properly;

            (2) the likelihood, if apparent to the client, that the
            acceptance of the particular employment will preclude
            other employment by the lawyer;

            (3) the fee customarily charged in the locality for
            similar legal services;

            (4) the amount involved and the results obtained;

            (5) the time limitations imposed by the client or by the
            circumstances;

            (6) the nature and length of the professional
            relationship with the client;

            (7) the experience, reputation, and ability of the lawyer
            or lawyers performing the services;

            (8) whether the fee is fixed or contingent.

            [RPC 1.5.]

      Courts determine the "lodestar," defined as the "number of hours

reasonably expended" by the attorney, "multiplied by a reasonable hourly rate."


                                                                         A-3599-20
                                      12
Litton Indus., Inc. v. IMO Indus., Inc., 200 N.J. 372, 386 (2009) (citing Furst v.

Einstein Moomjy, Inc., 182 N.J. 1, 21 (2004)). "The court must not include

excessive and unnecessary hours spent on the case in calculating the lodestar."

Furst, 182 N.J. at 22 (citing Rendine v. Pantzer, 141 N.J. 292, 335-36 (1995)).

We afford trial courts "considerable latitude in resolving fee applications."

Grow Co. v. Chokshi, 424 N.J. Super. 357, 367 (App. Div. 2012).

      Moreover, trial courts must determine whether the time spent "in pursuit

of the 'interests to be vindicated,' the 'underlying statutory objectives,' and

recoverable damages is equivalent to the time 'competent counsel reasonably

would have expended to achieve a comparable result.'" Furst, 182 N.J. at 22

(alteration in original) (quoting Rendine, 141 N.J. at 336). Further, when "the

fee requested far exceeds the damages recovered, 'the trial court should consider

the damages sought and the damages actually recovered,'" Litton, 200 N.J. at

387 (quoting Packard-Bamberger, 167 N.J. at 446), although "proportionality

between the damages recovered and the attorney-fee award itself" is not

required. Furst, 182 N.J. at 23.

      Here, plaintiff's bylaws state:

                  The Board . . . may enforce the collection of any
            assessment against any owner and/or unit by any lawful
            means including, but not limited to, the following:


                                                                            A-3599-20
                                        13
                   ....

                   (b) Filing suit against the individual owners of
            said unit. . . . In any suit filed, the individual owners
            shall be liable to the Association for reasonable counsel
            fees and costs entailed in the prosecution of said suit.

            [(emphasis added).]

Pursuant to the bylaws and the Condominium Act mandate, plaintiff is entitled

to reasonable attorney's fees and costs.

      Here, the trial court reviewed each of the factors set forth in RPC 1.5. The

court explained its rationale: "[T]he requirements to the various tasks appear to

be within a reasonable period of time" as indicated on the list of fees provided,

"[t]he amounts charged by the senior and junior attorneys appear to be the usual

line of customary charges on an hourly rate for [similar] services [,]" the

acceptance by counsel precludes the firm from accepting other legal

employment because it does not represent developers or unit owners, counsel

"cooperate[d] with the [A]ssociation to provide the best services at the lowest

possible charges[,]" and the fees were "fixed and not contingent." The court

also noted "paraprofessionals provid[ed] a portion of the services in this matter

at a lower rate than attorney's fees."

      The court also highlighted defendant's conduct and its implications.

"Defendant's actions evoked the responses from the [A]ssociation" because

                                                                            A-3599-20
                                         14
"[s]he engaged in activities that violated the rules[,] which necessitated legal

actions."   Rather than pay the amounts due and avoid violating the rules,

defendant's defiance led to the lawsuit.

      Plaintiff's counsel detailed the services performed in the certification were

for

            collection efforts, such as preparation of a collection
            letter, preparation and recording of the lien, preparation
            and filing of the instant [c]omplaint, receipt of
            [d]efendant's [a]nswer, title search, postage expenses,
            filing fees, recording fees, conducting discovery,
            attending two [settlement] conferences, preparation of
            witnesses and materials for trial, attendance for a full
            trial day, and preparation and debriefing of clients,
            preparing the memorandum of law, legal research,
            reviewing [d]efendant's two memorandums of law, and
            preparation of the instant [a]ffidavit.

      We agree with the court's conclusion that defendant is responsible for a

portion of plaintiff's counsel fees pursuant to the governing documents and the

Condominium Act. N.J.S.A. 46:8B-21. Nonetheless, we are not convinced the

court properly considered all of the Rule 4:42-9(b) factors or the reasoning in

Rendine, 141 N.J. at 334-38.

      Plaintiff's complaint sought $3,055.40 for unpaid condominium related

fees and fines and legal fees of only $1,659.90. Following a few hour bench

trial, the court awarded fees approaching ten times that sum. Moreover, plaintiff


                                                                             A-3599-20
                                       15
withdrew its claim for late fees and was not successful in obtaining

"administrative fees," which are not authorized in the governing documents and

were disallowed by the court. In addition, some of the fees awarded by the court

were de minimis fines, such as for modification of the door sign, the two cats

roaming the premises, and defendant not having identifying door numbers on

her unit. Clearly, plaintiff did not prevail on every issue pled. We conclude the

court misapplied its discretion in not giving proper weight to these compelling

facts.

         We recognize the court expressly considered that the fee award was

greater than the damages, as required by Packard-Bamberger, 167 N.J. at 446,

and, nonetheless, determined the fee was "high" but not "unconscionable." But

unconscionability is no the standard, reasonableness is.           See RPC 1.5(a).

Although we only rarely reverse a fee award, Rendine, 141 N.J. at 317, the

court's failure to consider "the amount involved and the result obtained," RPC

1.5(a)(4), compels our intervention here.

         In sum, we affirm the trial court's July 6, 2021 order insofar as it relates

to the judgment of $870.50 for unpaid condominium fees and assessments. We

reverse and remand the amount of counsel fees awarded for reconsideration by

the trial court. The September 13, 2021 order staying enforcement of the


                                                                               A-3599-20
                                         16
judgment remains in full force and effect until further order of the trial court.

To the extent we have not addressed any of defendant's other arguments, it is

because we find them without sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(1)(E).

      Affirmed in part, reversed and remanded in part for further proceedings

consistent with our opinion. We do not retain jurisdiction.




                                                                           A-3599-20
                                      17